The opinion of the court was delivered by
Smith, J.:
This is an original proceeding in mandamus by which the state seeks to require the county officials of Sedgwick county to repay the estate of Margaret Schindler certain taxes, and to strike the property of the estate of Margaret Schindler from the tax rolls of the county.
*163The theory of plaintiff is that Margaret Schindler died intestate and without heirs. The state claims that immediately on her death the title to the real estate vested in the state and hence cannot be taxed.
This question was settled adversely to the claims of the state in the case of McVeigh et al. v. First Trust Co., ante, p. 79, this day decided. Under the rule announced in syllabus 1 of the opinion in that action the writ is denied.